Filed 10/30/13 P. v. Parker CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C073403

                   Plaintiff and Respondent,                                     (Super. Ct. No. 95F05554)

         v.

DANIEL STEVEN PARKER,

                   Defendant and Appellant.




         Pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), appointed counsel for
defendant Daniel Steven Parker has asked us to review the record for arguable issues in
this appeal from the denial of his motion to modify his three strikes sentence pursuant to
Penal Code1 section 1170.126. Because we find defendant is not entitled to Wende
review, we dismiss the appeal as abandoned.




1   Further undesignated statutory references are to the Penal Code.

                                                             1
                                     BACKGROUND
       In 1996, the trial court sentenced defendant to 25 years to life following his
conviction for possession of methamphetamine for sale (Health & Saf. Code, § 11378)
with an enhancement for being personally armed with a firearm (§ 12022, subd. (c)) and
with two prior strike convictions. In December 2012, defendant filed a motion for recall
and modification of his three strikes sentence pursuant to section 1170.126. The superior
court denied the motion, finding defendant ineligible for resentencing because he was
armed with a firearm during the commission of the current offense. (§§ 1170.126, subd.
(e)(2), 1170.12, subd. (c)(2)(C)(iii), 667, subd. (e)(2)(C)(iii).) Defendant filed a motion
for reconsideration, which the superior court denied on March 18, 2013.
       Defendant filed a timely notice of appeal.
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
                                      DISCUSSION
       Review pursuant to Wende or its federal constitutional counterpart Anders v.
California (1967) 386 U.S. 738 [18 L. Ed. 2d 493] (Anders) is required only in the first
appeal of right from a criminal conviction. (People v. Serrano (2012) 211 Cal. App. 4th
496, 500-501 (Serrano); Conservatorship of Ben C. (2007) 40 Cal. 4th 529, 536-537 (Ben
C.); Pennsylvania v. Finley (1987) 481 U.S. 551, 555 [95 L. Ed. 2d 539, 545-546].)
       The right to Anders/Wende review applies only at appellate proceedings where
defendant has a previously established constitutional right to counsel. (Serrano, supra,
211 Cal.App.4th at p. 500; Ben C., supra, 40 Cal.4th at pp. 536-537.) While a criminal
defendant has a right to appointed counsel in an appeal from an order after judgment
affecting his substantial rights (§§ 1237, 1240, subd. (a); Gov. Code, § 15421, subd. (c)),

                                              2
that right is statutory, not constitutional. Defendant is not entitled to Wende review in
such an appeal. (See Serrano, supra, at p. 501 [no Wende review for denial of post
conviction motion to vacate guilty plea pursuant to section 1016.5].)
       Applying Serrano, here defendant has no right to a Wende review of the denial of
his motion to modify his sentence pursuant to section 1170.126. Because neither
defendant nor his counsel raise any claim of error, we must dismiss defendant’s appeal as
abandoned.
                                      DISPOSITION
       The appeal is dismissed.



                                                        DUARTE                     , J.



We concur:



         NICHOLSON                 , Acting P. J.



         HOCH                      , J.




                                             3